Exhibit 10.27
PUT/CALL AGREEMENT
          This PUT/CALL AGREEMENT (this “Agreement”) dated as of August 20, 2010
by and among SAN ANTONIO HOSPITAL MANAGEMENT, INC., a North Carolina corporation
(the “General Partner”), SAN ANTONIO HOLDINGS, INC., an Arizona corporation
(formerly known as Venture Holdings, Inc., “SAH”; SAH and the General Partner
are sometimes referred to herein as the “MedCath Partners”), MEDCATH
INCORPORATED, a North Carolina corporation (“MedCath”), S.A.H.H. HOSPITAL
MANAGEMENT, LLC, a Texas limited liability company (the “Investor General
Partner”), and S.A.H.H. INVESTMENT GROUP, LTD., a Texas limited partnership (the
“Investor Limited Partner”) and S.A.H.H. MANAGEMENT COMPANY, LLC, a Texas
limited liability company which is the general partner of the Investor Limited
Partner (the “ManageCo GP”; ManageCo GP together with the Investor General
Partner and the Investor Limited Partner are sometimes referred to herein
collectively as the “Physician Partners”).
RECITALS

  1.   The General Partner, SAH, the Investor General Partner and the Investor
Limited Partners constitute all of the partners of San Antonio Heart Hospital,
LP, a Texas limited partnership (the “Partnership”) pursuant to the Certificate
of Limited Partnership filed with the Office of the Secretary of State of Texas
on September 17, 2001 and the Limited Partnership Agreement among the Partners,
effective such date, as the same may have been and may hereafter be amended or
modified (the “Partnership Agreement”).     2.   The Partnership owns and
operates a hospital in San Antonio, Texas which does business under the name of
TexSAn Heart Hospital (the “Hospital”).     3.   MedCath has proposed selling
its equity interest in the General Partner and SAH and in connection therewith,
MedCath has received indications of interest from parties desiring to acquire
substantially all of the assets of the Partnership.     4.   The terms of the
Partnership Agreement require that a sale of substantially all of the assets of
the Partnership be approved by all of the General Partner, SAH, the Investor
General Partner and the Investor Limited Partner.     5.   MedCath has
determined that it does not desire to proceed further with a sale of the
Partnership’s assets without establishing a mechanism whereby it may gain
assurance that the necessary approvals by the Physician Partners to such a
transaction may be obtained.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties, intending to be legally bound, agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
          All terms defined in the Partnership Agreement and not defined in this
Agreement shall be used in this Agreement with the respective meaning ascribed
thereto in the Partnership Agreement.
ARTICLE II
General Partner Call Right
          Section 2.1 General Partner Call Right. At any time prior to the
termination of this Agreement, the General Partner shall have the right, but not
the obligation (the “Call Right”), to purchase all, but not less than all, of
the Partnership Interests held by the Physician Partners, together but not
separately, for the Call Purchase Price (as defined below) in connection with an
Asset Sale (as defined below) and in accord with the procedures set forth below.
The Call Right may be exercised by the General Partner upon twenty (20) days
written notice (the “Call Notice”) to the Physician Partners, and, if exercised
and the Asset Sale (as defined below) is closed within the term of this
Agreement, the General Partner and the Physician Partners shall have the
following rights and obligations:
          (a) Contemporaneously with the closing (the “Asset Sale Closing”) of
an Asset Sale (as defined below):
          (i) The General Partner shall pay the First Payment (as defined below)
of the Call Purchase Price to the Physician Partners via wire transfer to the
account(s) designated by the Physician Partners; provided however, in no event
shall the First Payment be less than the Call Floor Amount (as defined below);
          (ii) The Physician Partners shall be deemed to have transferred and
assigned to the General Partner or its designee all of their rights, title and
interests, both beneficial and of record, in and to any Partnership Interests
(the “Partnership Transfer”) and the Physician Partners shall be deemed to have
made the representations and warranties set forth in Sections 5.1 and 5.2 in
connection therewith, it being acknowledged that this Agreement and the
performance by the General Partner of its obligations hereunder shall result in
the Partnership Transfer being deemed to have occurred without any further
action being required of the Physician Partners hereunder; and
          (iii) The General Partner shall have the right to vote the Irrevocable
Proxy of the Physician Partners in the form attached as Exhibit “A” hereto (the
“Proxy”), which is being delivered to the General Partner in trust upon
execution of this Agreement, and which constitutes and appoints the General
Partner as their true and lawful proxy to vote such Physician Partners’
Partnership Interests with respect to a sale, transfer or other disposition of
all, a substantial portion or substantially all of the Partnership’s assets and
the assumption by the purchaser of

2



--------------------------------------------------------------------------------



 



such Partnership liabilities as such purchaser agrees in writing to assume (any
such sale, transfer or other disposition being an “Asset Sale”); and
          (b) The “Call Purchase Price” shall be an amount equal to the greater
of:
          (i) What would have been the Physician Partners’ proportionate share
(based on the relative percentage Partnership Interests of the Physician
Partners immediately prior to the Asset Sale Closing (“Physician Proportionate
Share”)) of the Net Proceeds resulting from the Asset Sale had the Physician
Partners continued to own their Partnership Interests immediately following the
Asset Sale Closing, minus the amount as of such closing of Guarantee Fees owed
by the Physician Partners to the Partnership or any Partner, which Guarantee
Fees as of June 30, 2010 were Nine Hundred Forty-Three Thousand Five Hundred
Eighty-Three Dollars ($943,583.00), or
          (ii) Four Million Four Hundred Eighty Thousand Dollars ($4,480,000.00)
minus the amount as of the Asset Sale Closing of Guarantee Fees owed by any
Physician Partners to the Partnership or any Partner (the “Call Floor Amount”).
          (c) The “Net Proceeds” of an Asset Sale shall mean (a) all cash
proceeds received by the Partnership from or as a result of an Asset Sale, plus
(b) the amount of accounts receivable collected by the Partnership during the
one year period after the Asset Sale Closing date minus a collection fee equal
to 3% of accounts receivable to be paid to the General Partner or other party
designated by the General Partner for collecting accounts receivable to the
extent accounts receivable are not among the assets sold in the Asset Sale,
minus (c) the total amount of indebtedness, accounts payable, liabilities and
other obligations of the Partnership whether known or unknown as of the Asset
Sale Closing date, including but not limited to, the outstanding amount of
principal and interest on loans to the Partnership from the General Partner or
its affiliates which as of June 30, 2010 was Forty Million Eleven Thousand Five
Hundred Forty-Five Dollars ($40,011,545), management fees and expenses owed by
the Partnership to the General Partner or its affiliates which as of June 30,
2010 was Eight Million Eight Hundred Thirty-Nine Thousand Nine Hundred
Fifty-Five Dollars ($8,839,955) and minus (d) all transaction costs and
expenses, subject to any limitations with respect thereto in Section 5.17 hereof
and in the certificate attached as Exhibit “B”.
          (d) The Call Purchase Price shall be paid to the Physician Partners
via wire transfer as follows:
          (i) On the date of the Asset Sale Closing, an amount equal to the
Physician Partners share of net cash proceeds paid by the purchaser upon the
closing of the Asset Sale minus the amount of Guarantee Fees owed by the
Physician Partners to the Partnership or any Partner, minus the Physician
Partners Proportionate Share of the following amounts (the “First Payment”):

3



--------------------------------------------------------------------------------



 



  (x)   All known liabilities and obligations of the Partnership which the
General Partners will pay upon or following the Asset Sale Closing and the
General Partner’s reasonable estimate of additional liabilities and obligations
of the Partnership which may become due and payable upon the Asset Sale Closing
and during the 30 day period after the Asset Sale Closing. For purposes of
estimation only, had the Asset Sale Closing occurred as of June 30, 2010, then
the amount retained by the Partnership under this subsection (x) would have been
approximately $5,750,000.00, it being acknowledged that no representation is
being made that the actual amount so retained on the Asset Sale Closing Date
will be the same such amount since liabilities such as employee health insurance
claims and the timing of invoices for good and services provided to the hospital
by third parties are among the types of liabilities that can affect such amount;
and     (y)   Two Million Five Hundred Thousand Dollars $2,500,000.00 which will
be used to pay, or create a reserve for, Partnership liabilities and obligations
which become known during the one year period after the date of the Asset Sale
Closing and which amount may be increased or decreased by the General Partner as
of the date of the Asset Sale Closing to reflects events and circumstances then
existing (the total amounts in (x) and (y) referred to as the “Reserves”)
provided that any increase in the portion of the Reserve established under this
subsection (y) may occur upon the Asset Sale Closing only if the General Partner
has a good faith basis to so, such as an unanticipated claim for reimbursement
under any government program, employee claims, legal actions filed or threatened
and other material items.

Notwithstanding anything herein to the contrary, in no event shall the First
Payment be less than the Call Floor Amount. The Physician Partners shall be
entitled to additional payments under clauses (ii), (iii) and (iv) below if, and
only if, the final amount of the Call Purchase Price exceeds the First Payment
in which event, such subsequent payments due to the Physician Partners hereunder
shall be adjusted to reflect the prior payment of the Call Floor Amount. Any
payments under clauses (ii), (iii) and (iv) below shall be calculated and made
without duplications. Subject to the foregoing:

4



--------------------------------------------------------------------------------



 



          (ii) Within 45 days following the date of the Asset Sale Closing, an
amount equal to the Physician Partners Proportionate Share of all net accounts
receivable collected, if accounts receivable are not among the assets sold as
part of the Asset Sale, less Partnership liabilities and obligations paid or
accrued, in each case, during the 30 day period following the date of the Asset
Sale Closing (the “Second Payment”);
          (iii) Thereafter, if accounts receivable are not among the assets sold
as part of the Asset Sale, within 15 days after the end of each calendar quarter
prior to the Final Payment, an amount equal to the Physician Partners
Proportionate Share of all net accounts receivable collected less Partnership
liabilities and obligations paid or accrued during such calendar quarter (the
“Quarterly Payments”); and
          (iv) Within 45 days following the one year anniversary of the Asset
Sale Closing, the Physician Partners Proportionate Share of (x) all net accounts
receivable collected since the last Quarterly Payment, plus (y) any Reserves
which are no longer reasonably appropriate to pay, or create further reserves to
pay, Partnership liabilities and obligations which thereafter are reasonably
estimated by the General Partner; provided that such final payment shall be
adjusted if required so that the total amount which has been paid to the
Physician Partners in all events equals the Call Purchase Price (the “Final
Payment”).
Each payment shall be accompanied by reasonable supporting documentation. On a
quarterly basis after the Asset Sale Closing, the General Partner shall be
available to meet with representatives of the Physician Partners to review
Partnership information, including, but not limited to, financial information
and records relating to all payments due to the Physician Partners under this
Agreement. While the General Partner shall retain the authority to establish,
maintain and adjust the Reserves as set forth herein, it shall consider in good
faith requests by the Physician Partners to adjust those Reserves from time to
time based upon then current circumstances. Additionally, the Physician Partners
shall have the right to audit (using a qualified independent auditor) at their
expense (except as provided below), the accuracy of Partnership reporting
regarding known amounts of Partnership liabilities paid and accounts receivable
collected. If any such audit demonstrates an underpayment to the Physician
Partners of 5% or more of any payment due under Section 2.1(d), or an
overpayment of fees and expenses due to the General Partner, in either case due
to inaccuracies with respect to known amounts of Partnership liabilities paid or
accounts receivable collected, then the costs of such audit shall instead be
paid by the General Partner. Adjusting payments will be made promptly by the
parties hereto with respect to inaccuracies of any amounts paid under this
Agreement. Such audit rights may be exercised anytime prior to the 90th day
after the Final Payment is made. All rights of the Physician Partners as set
forth in this paragraph, and all rights of the Physician Partners, as partners
in the Partnership, to access to the books and records of the Partnership,
including but not limited to their rights to meet with the General Partner,
access to financial information and records and audit rights, shall survive the
General Partner’s exercise of its Call Right.

5



--------------------------------------------------------------------------------



 



Reserves shall be maintained in interest bearing accounts and any such interest
shall be an asset of the Partnership.
If the General Partner exercises the Call Right and an Asset Sale does not close
within twelve months of the date of the Call Notice, the exercise of the Call
Right shall be cancelled, the Proxy shall terminate, and the Physician Partners
shall retain their respective Partnership Interests, provided that such
cancellation shall not affect the Put right of the Physician Partners or the
right of the General Partner to subsequently exercise the Call Right again prior
to the termination of this Agreement. The parties acknowledge that upon payment
of the Call Floor Amount as set forth above, the Physician Partners will no
longer have the right to exercise the Put under Article III hereof.
          Section 2.2 Covenants of the General Partner. The General Partner
covenants and agrees that if it exercises the Call Right and utilizes the
resulting Proxy in connection with an Asset Sale transaction, it will do so only
in a transaction in which the consideration is payable in cash and the
assumption of those Partnership liabilities as the General Partner and the
purchaser shall agree.
          Subject to good faith requirements for confidentiality, the General
Partner will provide updates from time to time to counsel for the Physician
Partners regarding proposed Asset Sales.
          Section 2.3 Officer’s Certificate. The General Partner shall cause the
Chief Executive Officer of MedCath to execute and deliver to the Physician
Partners an Officer’s Certificate in the form attached hereto as Exhibit “B” at
the Asset Sale Closing.
ARTICLE III
Physician Investors’ Put Right
          Section 3.1 Right to Put. At any time prior to the termination of this
Agreement subject to the other terms of this Agreement, the Physician Partners,
together but not separately, shall have the right to give to the General Partner
a notification in writing (the “Put Notice”) that they have elected to sell
their Partnership Interests to the General Partner (the “Put”) no later than the
twenty (20th) day after the date on which the Put Notice is given (or if such
day is not a business day, then the first business day thereafter) (the “Put
Date”) for the Put Purchase Price (as defined below). The “Put Purchase Price”
shall mean Four Million Four Hundred Eighty Thousand Dollars ($4,480,000.00)
less the amount of any Guarantee Fee owed by any Physician Partners to the
Partnership or any Partner.
          Section 3.2 Put Closing Procedures. The General Partner shall, within
five (5) days after receiving the Put Notice, give the Physician Partners
written notice of the date on which the closing of the Put will occur (the “Put
Closing Date”), which shall be no later than the Put Date. On the Put Closing
Date, the General Partner shall wire transfer to the account(s) designated by
the Physician Partners at least three days prior to the Put Closing Price.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
Termination
          Section 4.1 Termination. This Agreement shall terminate on the earlier
to occur of (i) the date agreed to in writing by all the Partners or
(ii) August 31, 2011; provided that any action taken by any Partner in
accordance with or pursuant to this Agreement prior to such termination shall be
valid and binding on the parties hereto.
ARTICLE V
Miscellaneous
          Section 5.1 Mutual Representations and Warranties. Each party to this
Agreement represents and warrants to the other party as follows:
          (a) The execution, delivery and performance by such party of this
Agreement and the transactions contemplated thereby have been duly authorized by
all necessary corporate partnership or limited liability company action, and do
not and will not require any further consents or approvals which have not been
obtained, or violate any provision of any law, regulation, order, judgment,
injunction or similar matters or breach any agreement presently in effect with
respect to or binding on such party;
          (b) This Agreement is the legal, valid and binding obligation of such
party enforceable against such party in accordance with their respective terms;
and
          (c) All government approvals necessary for the execution, delivery and
performance by such party of its obligations under this Agreement and the
transactions contemplated hereby have been obtained and are in full force and
effect.
          Section 5.2 Physician Partners Additional Representations and
Warranties; Waivers. The Physician Partners each represent and warrant that they
have good title to their respective Partnership interests free and clear of all
liens, security interests or other encumbrances and that upon the closing of any
Call or Put transaction under Articles II or III, such unencumbered good title
thereto shall be conveyed to the General Partner or its designee. Each of the
Partners shall be deemed to also have made the representations and warranties
set forth in Section 5.1 and this Section 5.2 as of the date hereof and again
effective as of the Call or Put transaction closing dates. The Physician
Partners hereby waive and release any rights of first refusal and any other
approval or consent rights they may have or otherwise be entitled to exercise in
connection with any transaction contemplated by either Articles II or III of
this Agreement, whether arising under the Partnership Agreement, under
applicable law or any other basis, none of which shall apply to the transactions
contemplated by either Articles II or III of this Agreement.
          Section 5.3 Notices and Delivery. Any notice to be given hereunder at
any time to any of the parties or any document required by this Agreement to be
delivered to any party , may be delivered personally, mailed to such party,
postage prepaid, addressed to the party at the addresses below or by email at
the email address below followed by a mailed copy. Any notice,

7



--------------------------------------------------------------------------------



 



or any document, report or return so delivered or mailed shall be deemed to have
been given or delivered to such Partner at the time it is mailed or emailed, as
the case may be.
[add notice addresses]
          Section 5.4 Counterpart Execution; Facsimile Execution. This Agreement
may be executed in any number of counterparts with the same effect as if all of
the parties had signed the same document. Such executions may be transmitted to
the other parties by facsimile or email and such facsimile or email execution
shall have the full force and effect of an original signature. All fully
executed counterparts, whether original executions or facsimile executions or a
combination, shall be construed together and constitute one and the same
agreement.
          Section 5.5 Benefit; Assignment. Subject to provisions in this
Agreement to the contrary, this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives,
successors and assigns. Subject to provisions in this Agreement to the contrary,
no party may assign its rights or obligations under this Agreement without the
prior written consent of the other parties.
          Section 5.6 Press Release. Except as required by applicable law, no
party will issue any report, statement or release to the public with respect to
this Agreement and the transactions contemplated hereby without the prior
written approval of the other parties hereto of the text of any such public
report, statement or release. The Physician Partners acknowledge that MedCath
may file one or more Forms 8-K with the Securities and Exchange Commission in
connection with the transactions contemplated by this Agreement.
          Section 5.7 Severability. In the event any provision of this Agreement
is held to be invalid, illegal or unenforceable for any reason and in any
respect, and if the rights of the parties under this Agreement will not be
materially or adversely affected thereby, (i) such provision will be fully
severable; (ii) this Agreement will be construed and enforced as if the illegal,
invalid or unenforceable provision had never compromised a part hereof;
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance here from; and (iv) in lieu of the illegal,
invalid or unenforceable provision, there will be added automatically as a part
of this agreement a legal, valid and enforceable provision as similar in terms
to the illegal, invalid or unenforceable provision as may be possible.
          Section 5.8 No Inferences. Inasmuch as this Agreement is the result of
negotiations between sophisticated parties of equal bargaining power represented
by counsel, no inference in favor of, or against, either party shall be drawn
from the fact that any portion of this Agreement has been drafted by or on
behalf of such party.
          Section 5.9 Divisions and Headings of this Agreement. The divisions of
this Agreement into articles, sections and subsections and the use of captions
and headings in connection therewith are solely for convenience and shall have
no legal effect in construing the provisions of this Agreement.

8



--------------------------------------------------------------------------------



 



          Section 5.10 Third-Party Beneficiaries. Any third party shall be
entitled to conclusively rely upon any agreement or instrument executed and
delivered by any of the MedCath Partners pursuant to powers or rights granted
under this Agreement as valid, binding and enforceable obligations of the
Partnership and each of its Partners.
          Section 5.11 Tax and Other Advice and Reliance. None of the parties
(nor any of the parties’ respective counsel, accountants or other
representatives) has made or is making any representations to any other party
(or to any other party’s counsel, accountants or other representatives)
concerning the consequences of the transactions contemplated hereby under
applicable tax related laws or otherwise. Each party has relied solely upon the
advice, including tax advice, of its own employees or of representatives engaged
by such party and not on any such advice provided by any other party hereto;
provided, that nothing in the foregoing is intended to limit the applicability
of any party’s representations and warranties to any other parties.
          Section 5.12 Entire Agreement; Amendment. This Agreement and the
Partnership Agreement constitute the entire agreement of whatsoever kind or
nature existing between or among the parties representing the within subject
matter and no party shall be entitled to benefits other than those specified
herein. As between or among the parties, no oral statement or prior written
material not specifically incorporated herein shall be of any force and effect.
The parties specifically acknowledge that in entering into and executing this
Agreement, the parties rely solely upon the representations and agreements
contained in this Agreement and no others. All prior representations or
agreements, whether written or verbal, not expressly incorporated herein are
superseded and no changes in or additions to this Agreement shall be recognized
unless and until made in writing and signed by all parties hereto. In the event
of any conflict between the terms of the Partnership Agreement and this
Agreement, the terms of this Agreement shall prevail.
          Section 5.13 Waiver of Provisions. The waiver of compliance at any
time with respect to any of the provisions, terms or conditions of this
Agreement shall not be considered a waiver of such provision, term or condition
itself or of any of the other provisions, terms or conditions hereof.
          Section 5.14 Governing. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, exclusive of its
conflict of law rules.
          Section 5.15 Partial Invalidity. In the event that any part or
provision of this Agreement shall be determined to be invalid or unenforceable,
the remaining parts and provisions of said Agreement which can be separated from
the invalid or unenforceable provision and shall continue in full force and
effect.
          Section 5.16 Guarantee of General Partners Obligations. MedCath, as
principal obligor and not merely as a surety, hereby unconditionally guarantees
full, punctual and complete performance by General Partner of all of the General
Partner’s obligations under this Agreement and so undertakes to the Physician
Partners that, if and whenever the General Partner is in default, MedCath will
on demand duly and promptly perform or procure the performance of the General
Partner’s obligations. The foregoing guarantee is a continuing guarantee and
will

9



--------------------------------------------------------------------------------



 



remain in full force and effect until the obligations of General Partner under
this Agreement have been duly performed or discharged. MedCath’s obligations
under this Section 5.17 shall not be affected or discharged in any way by any
action or proceeding with respect to the General Partner under any federal or
state bankruptcy, insolvency or debtor relief laws.
          Section 5.17 Partnership Advisors and Transaction Expenses. Each of
the Partners acknowledge and consent to the Partnership’s retention of Navigant
Capital Partners, LLC (“NCA”) as its investment banker and Moore & Van Allen,
PLLC as its attorneys in connection with the negotiation and closing of any of
the sale or transfer transactions contemplated hereby, and that the fees and the
expenses thereof shall be paid by the Partnership or the Partners, pro rata, as
the case may be upon the closing of any of the sale or transfer transactions
contemplated hereby (and shall be used in determining the Net Proceeds),
provided that the expenses of NCA shall not exceed $20,000.00.
[EXECUTIONS APPEAR ON THE FOLLOWING PAGES]

10



--------------------------------------------------------------------------------



 



                  The General Partner:    
 
                SAN ANTONIO HOSPITAL MANAGEMENT, INC.    
 
           
 
  By:
Title:   /s/ James A. Parker
 
Treasurer    
 
                SAH:    
 
                SAN ANTONIO HOLDINGS, INC.    
 
           
 
  By:
Title:   /s/ James A. Parker
 
Treasurer    
 
                The Investor General:    
 
                S.A.H.H. HOSPITAL MANAGEMENT, LLC    
 
           
 
  By:
Title:   /s/ A. C. Rabinowitz, MD
 
President    
 
                The Investor Limited Partner:    
 
                S.A.H.H. INVESTMENT GROUP, LTD.    
 
           
 
  By:
Title:   /s/ A. C. Rabinowitz, MD
 
Managing Partner    
 
                ManageCo GP:    
 
                S.A.H.H. MANAGEMENT COMPANY, LLC    
 
           
 
  By:
Title:   /s/ A. C. Rabinowitz, MD
 
President    
 
                MedCath:    
 
                MEDCATH INCORPORATED    
 
           
 
  By:
Title:   /s/ O. Edwin French
 
President & CEO    

11



--------------------------------------------------------------------------------



 



Exhibit “A”
Irrevocable Proxy
          Each of the Physician Partners hereby irrevocably constitutes and
appoints the General Partner, from the date of this Agreement until the
termination of this Agreement in accordance with its terms, as their true and
lawful proxy, for and in each Physician Partner’s name, place and stead to vote
such Physician Partner’s Partnership Interests and any and all other interests
in the Partnership of such Physician Partner whether directly or indirectly,
beneficially or of record, now owned or hereafter acquired (such Partnership
Interests together with all such other equity interests, a “Physician Partner’s
Interest”), with respect to any “Asset Sale Transaction” (as hereinafter
defined). The foregoing proxy shall include the right to sign each such
Physician Partner’s name (as a partner of the Partnership) to any consent,
certificate or other document relating to the Partnership that applicable law
may permit or require and to cause each such Physician Partner’s Interests to be
voted, either at a meeting or by written consent, in accordance with the
preceding sentence. Each Physician Partner hereby revokes all other proxies and
powers of attorney with respect to each such Physician Partner’s Interests that
it may have appointed or granted, to the extent such proxies or powers extend to
any Specified Matter. The Partnership will not give a subsequent proxy or power
of attorney (and if given, will not be effective) or enter into any other voting
agreement with respect to each such Physician Partner’s Interests with respect
to any Asset Sale Transaction.
As used herein, “Asset Sale Transaction” means a sale, transfer or other
disposition of all, a substantial portion or substantially all of the
Partnership’s assets, the assumption by such purchaser of such Partnership
liabilities as the purchaser agrees to assume together with such other terms
related to such sale, transfer or other disposition as the General Partner
determines to be necessary or appropriate on behalf of the Partnership (an
“Asset Sale Transaction”).

12



--------------------------------------------------------------------------------



 



Exhibit “B”
Officer’s Certificate
OFFICER’S CERTIFICATE

     
FROM:
  MedCath Incorporated
 
   
TO:
  S.A.H.H. Investment Group, LTD and S.A.H.H. Management Company, LLC
 
   
CLOSING
   
DATE:
                      , 2010

          The undersigned, O. Edwin French, hereby certifies that he is the
President and Chief Executive Officer of MedCath Incorporated, a North Carolina
corporation (the “Company”), and that, as such officer, is authorized to execute
and deliver this Certificate in the name and on behalf of the Company.
          The undersigned further certifies that, as of the date hereof and as
of the Closing Date, as hereinafter defined, the following are true and correct:
          1. This Certificate is being delivered in conjunction with that one
certain Put/Call Agreement (the “Agreement”) dated as of August ____, 2010 by
and among SAN ANTONIO HOSPITAL MANAGEMENT, INC., a North Carolina corporation
(the “General Partner”), SAN ANTONIO HOLDINGS, INC., an Arizona corporation
(formerly known as Venture Holdings, Inc., “SAH”; SAH and the General Partner
are sometimes referred to herein as the “MedCath Partners”), the Company,
S.A.H.H. HOSPITAL MANAGEMENT, LLC, a Texas limited liability company (the
“Investor General Partner”), and S.A.H.H. INVESTMENT GROUP, LTD., a Texas
limited partnership (the “Investor Limited Partner”) and S.A.H.H. MANAGEMENT
COMPANY, LLC, a Texas limited liability company which is the general partner of
the Investor Limited Partner (the “ManageCo GP”). All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Agreement.
          2. The Company now, and at the time of the closing of a sale of all or
substantially all of the assets of the Hospital (as defined below) as
contemplated by the Agreement (the time of such sale being referred to herein as
the “Closing Date”), owns all ownership interests, both beneficial and of
record, in both of the MedCath Partners.
          3. The sale of all or substantially all of the assets of the hospital
(the “Hospital”) owned by San Antonio Heart Hospital, LP, a Texas limited
partnership (the “Hospital Partnership”) d/b/a TexSAn Heart Hospital, is not
contemplated to be, and shall not be, bundled with or combined from a pricing or
other material term standpoint with the sale of any other asset, hospital,
facility, or entity owned or controlled, whether directly or indirectly, by the
Company or any officers, directors, managers, shareholders, or subsidiaries of
the Company.
          4. The only consideration to be paid or accepted for the assets of the
Hospital shall be a combination of (i) cash and (ii) assumption of Hospital
Partnership Liabilities. The assets of the Hospital shall be sold to the person
or entity making the best offer based on (i) cash, (ii) value of assumed
liabilities of the Hospital Partnership and (iii) other material terms offered
by such purchaser.

13



--------------------------------------------------------------------------------



 



          5. The Company, whether itself or through Navigant (as defined below),
has made commercially reasonable efforts to solicit bids or offers for the
assets of the Hospital from potential purchasers of the Hospital, and the
General Partner has and will review all bids or offers it receives or is
presented with in good faith.
          6. All reasonable potential bidders have and will receive
substantially the same information and materials regarding the Hospital.
          7. No person or entity who is not a party to the Agreement, other than
Navigant Capital Partners, LLC (“Navigant”) and the Partnerships legal and
professional advisors, shall receive any financial or other compensation or
benefit from or at the expense of the Partnership as a result of the sale of the
assets of the Hospital, other than distributions of sale proceeds made to
partners, members or shareholders of the MedCath Partners, the Investor Limited
Partner and ManageCo GP.
          8. The only financial or other compensation or benefit to be received
by Navigant as a result of or in any way related to the sale of the assets of
the Hospital is a fee is 1.35% of the sale price of the Hospital plus expenses
not to exceed $20,000.
          9. If the General Partner enters into a transition service agreement
in conjunction with any sale of the Hospital such transition service agreement
will be negotiated in good faith and any fees and reimbursement of expenses to
be paid thereunder shall not exceed fair market value and shall be paid only to
the General Partner or its affiliates. ManageCo GP shall be provided with a copy
of any transition service agreement at least five (5) days prior to the entry
into such agreement, and ManageCo GP shall be informed of any fees and
reimbursement of expenses to be paid under such agreement.
          IN WITNESS WHEREOF, the undersigned has executed and delivered this
certificate in the name and on behalf of the Company as of the date set forth
above.
          /s/ O. Edwin French
O. Edwin French, President and Chief Executive Officer
          The undersigned, _______________, Secretary of the Company, does
hereby certify to S.A.H.H. Investment Group, LTD and S.A.H.H. Management
Company, LLC that O. Edwin French is the duly elected, qualified and acting
President and Chief Executive Officer of the Company, and the signature
appearing above is his genuine signature.
          IN WITNESS WHEREOF, I have hereunto signed my name this ____ day of
August, 2010.

                           
 
    , Secretary        
 
 
 
           

14